Case 8:19-cv-01236-KKM-SPF Document 80 Filed 06/11/21 Page 1 of 2 PageID 859




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UNITED STATES OF AMERICA
ex rel. CLARISSA ZAFIROV,

             Plaintiff,
v.                                                Case No. 8:19-cv-1236-T-KKM-SPF

FLORIDA MEDICAL ASSOCIATES
LLC, et al.,

          Defendants.
_______________________________________/

                                       ORDER

      The defendants move to stay discovery pending an order on their motions to

dismiss. (Docs. 43, 52). Relator Clarissa Zafirov opposes the defendants’ motions.

(Doc. 58).

      For good cause, the court may stay discovery to protect parties from annoyance,

undue burden, or expense. Fed. R. Civ. P. 26(c); Panola Land Buyers Ass’n v. Shuman, 762

F.2d 1550, 1558–59 (11th Cir. 1985). Before allowing discovery to begin, district courts

should attempt to resolve motions to dismiss to avoid unnecessary costs to litigants and

the court. See Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367–68 (11th Cir. 1997).

      This case, an unsealed action under the False Claims Act, was reassigned to the

undersigned. The defendants’ motions to dismiss were pending for months before the

undersigned inherited this case, and the parties may very well have proceeded with

discovery in the absence of a ruling on the stay motions. However, the Court finds good
Case 8:19-cv-01236-KKM-SPF Document 80 Filed 06/11/21 Page 2 of 2 PageID 860




cause to stay discovery until an order on the defendants’ motions to dismiss is entered.

Staying discovery will avoid expending the parties’ resources and judicial resources on

possible discovery disputes while the Court decides the motions to dismiss. And a stay

will allow the undersigned to better manage this inherited case. See Ortega Trujillo v.

Conover & Co. Commc’ns Inc., 221 F.3d 1262, 1264 (11th Cir. 2000) (“A stay sometimes

is authorized simply as a means of controlling the district court’s docket and of

managing cases before the district court.”).

      The defendants’ motions to stay discovery (Docs. 43, 52) are GRANTED.

Discovery is STAYED pending an order on the defendants’ motions to dismiss. Within

ten days of the Court’s order on the defendants’ motion to dismiss, the parties must

meet and confer for the purpose of preparing and filing an amended Case Management

Report. The amended Case Management Report must be filed on the docket within five

days of the parties’ meeting.

             ORDERED in Tampa, Florida, on June 11, 2021.




                                           2
